Case 2:19-cr-00087-RGD-DEM Document 23-1 Filed 12/03/19 Page 1 of 1 PageID# 118




                                  Jon M. Babineau,PC
                                      Attorney and Counselor at Law



                                          December 3, 2019




 Via Hand Delivery
 Fernando Galindo, Clerk
 United States District Court
 Eastern District of Virginia
 Attn: Criminal Division
 600 Granby Street
 Norfolk, Virginia 23510

           Re:    United States of America v. Mikel Manthey, Jr.
                 Case No.: 2:19cr87

 Dear Mr. Galindo:

        Enclosed please find an original and one copy of a Subpoena to Testify in a
 Criminal Case, which I kindly ask that you prepare for service. I have enclosed one
 additional copy for electronic filing.

           My private process server will be serving the subpoena.

           Thank you for your usual kind assistance in this regard. I remain,

                                                         Very truly yours,



                                                         Jon M. Babineau




 JMB/cp
 Enclosures
 go:       Mikel Manthey, Jr.


 18-0102


                   Towne Bank Building, 109 East Main Street,Suite413, Norfolk,VA 23510
                                   Tel:{757)622-8631|FaX: (757)2260621
                                       EMAIL: JON@BABINEAULAW.COM
